Citation Nr: 0336248	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-18 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1941 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2002, 
a statement of the case was issued in September 2002, and a 
substantive appeal was received in October 2002.  The veteran 
testified at a Board videoconference in May 2003.

For reasons explained below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

It is clear from arguments advanced by the veteran and his 
representative at the May 2003 Board videoconference hearing 
that the veteran is raising claims (or has already advanced 
claims at the RO) for entitlement to service connection for 
right eye disability and peripheral neuropathy secondary to 
head injury.  Those issues are not currently before the Board 
on appeal.  However, the Board finds that disposition of 
those issues could potentially affect the resolution of the 
TDIU issue on appeal.  As such, the Board finds that this 
newly raised issue is inextricably intertwined with the TDIU 
issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).  As such, the Board may not properly review 
the TDIU claim until the RO develops and adjudicates the 
newly raised issue of entitlement to service connection for 
right eye disability and peripheral neuropathy secondary to 
head injury.  

Additionally, the veteran testified that he recently received 
treatment for his eyes at a VA medical facility in Houston, 
Texas sometime in April or May 2003.  These records do not 
appear to be included in the claims file.  


Accordingly, this case is REMANDED for the following actions:  

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

2.  Any records from the VA medical 
facility at Houston pertaining to the 
veteran from January 2002 through the 
present should be obtained and associated 
with the claims file.
  
3.  The RO should develop and adjudicate 
the new claims of entitlement to service 
connection for right eye disability and 
for peripheral neuropathy secondary to 
head injury.  The veteran and his 
representative should be furnished notice 
of this determination and advised of 
appellate rights and procedures, 
including the need to file a timely 
notice of disagreement if the veteran 
wishes to initiate an appeal from these 
determinations.  

4.  After completion of the above, the RO 
should review the record and determine if 
a total rating based on individual 
unemployability is warranted.  If this 
benefit is denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate of 
all issues properly in appellate status 
at that time.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




